Case: 4:19-cv-03154-DDN Doc. #: 14 Filed: 06/29/20 Page: 1 of 12 PageID #: 756




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

DARTALLION A. ALLEN, JR.,                     )
                                              )
             Plaintiff,                       )
                                              )
v.                                            )         No. 4: 19 CV 3154 DDN
                                              )
ANDREW M. SAUL,                               )
Commissioner of Social Security,              )
                                              )
             Defendant.                       )

                                    MEMORANDUM
       This action is before the court for judicial review of the final decision of the
defendant Commissioner of Social Security denying the applications of plaintiff Dartallion
A. Allen, Jr., for disability insurance benefits and supplemental security income benefits
under Titles II and XVI of the Act, 42 U.S.C. §§ 401-485, and 1381-1385, respectively.
The parties have consented to the exercise of plenary authority by a United States
Magistrate Judge pursuant to 28 U.S.C. § 636(c). For the reasons set forth below, the final
decision of the Commissioner is affirmed.
                                     BACKGROUND
       Plaintiff was born in 1984 and was 33 years old at the time of his July 2, 2017
alleged onset date. (Tr. 177.) He filed his applications on December 8, 2017, alleging
disability due to back problems, herniated disks, and osteoarthritis in his back. (Tr. 52, 58,
167-86, 224.)    His applications were denied, and he requested a hearing before an
Administrative Law Judge (ALJ). (Tr. 68-73, 75-76.)
       On April 18, 2019, following a hearing, an ALJ issued a decision finding that
plaintiff was not disabled under the Act. (Tr. 10-19.) The Appeals Council denied his
Case: 4:19-cv-03154-DDN Doc. #: 14 Filed: 06/29/20 Page: 2 of 12 PageID #: 757




request for review. (Tr. 1-6.) Thus, the decision of the ALJ stands as the final decision of
the Commissioner.
                              II. ADMINISTRATIVE RECORD
       The following is a summary of plaintiff’s medical and other history relevant to his
appeal.
    Plaintiff was treated by chiropractor Eric A. Nepute from April 5 to December 7, 2017.
(Tr. 339-409.) Examinations showed he was tender to palpation at various points in his
spine and occasionally in his pelvis. He exhibited an improper posture, imperfect cervical
curve needing correction, and misalignment in the thoracic, lumbar, and sacroiliac regions.
His range of motion in his cervical spine was restricted. Palpation revealed muscle spasm
and inflammation along the cervical, thoracic, lumbar, and sacroiliac segments.
Examination of the shoulders revealed restricted range of motion, tenderness to palpation,
muscle spasms, and edema in the bilateral shoulders. Dr. Nepute noted plaintiff stabilized
with treatment. (Tr. 339-409.) His overall condition progressed slowly but steadily. (Tr.
341, 344, 347, 350.) On December 7, 2017, Dr. Nepute believed plaintiff had reached
maximum medical improvement and released him from care. (Tr. 339.)
       Plaintiff also saw Anthony R. Anderson, M.D., for physical therapy and pain
management from April 3 to December 7, 2017. His examination findings are essentially
the same as Dr. Nepute’s. (Tr. 410-540, 544-45.)
       Plaintiff received lumbar trigger point injections on six occasions between June 15
and September 19, 2017. (Tr. 431, 502, 514, 525, 538.) He received a lumbar facet
injection on August 2 and August 9, 2017. (Tr. 464, 479-80.)
       On September 13, 2017, Dr. Nepute completed a medical source statement.
Plaintiff’s symptoms included low back pain, abdominal pain, groin pain, and bilateral leg
pain, which were constantly severe enough to interfere with attention and concentration.
He reported medication side effects including brain fog, dizziness, and drowsiness. Dr.
Nepute opined plaintiff that could walk one to two blocks, sit and stand/walk for fifteen
minutes at a time and a total of two hours each per day. He needed a job which would
                                             2
Case: 4:19-cv-03154-DDN Doc. #: 14 Filed: 06/29/20 Page: 3 of 12 PageID #: 758




allow him to shift positions at will. He would need to take four to six one-hour unscheduled
breaks per day. He could occasionally lift up to ten pounds, and use his hands and fingers
and arms for 25% of the day. He would miss work more than four times per month. (Tr.
314-15.)
       While seeing Dr. Nepute, plaintiff reported his average pain level between
appointments fluctuated from 2/10 to 10/10. (Tr. 343, 346, 349, 352, 354, 362, 364, 371,
375, 381, 393, 405.) At the time of his last appointment with Dr. Nepute on December 7,
2017, plaintiff reported pain about 40-50 percent of the time with an average pain level of
5/10. (Tr. 337-39.)
       On January 19, 2018, plaintiff was seen in urgent care complaining of abdominal
and back pain. On physical examination, he had a normal appearance, normal gait and
station, full range of motion, normal sensation, and no abnormalities with stability,
muscles, or extremities. He was diagnosed with a lumbar strain and prescribed steroids,
muscle relaxants, and pain medication. (Tr. 567-69, 573.)
       Plaintiff saw Alexander W. Meyer, D.O., on January 22, 2018, to establish care. He
complained of chronic back pain that radiated down the right leg to the knee and around
the abdomen to the groin. He complained of numbness and tingling in his leg, and had
been taking Gabapentin, used to treat nerve pain. However, he had run out of medication
six months earlier. He reported receiving nerve blocks and steroid injections that provided
temporary relief. On examination, he appeared to be in moderate pain and exhibited
tenderness to palpation over the right lumbar paraspinal muscles. His range of motion was
decreased secondary to pain, and was worse with bending on the right. His right knee
reflex was 4+ on the right and 2+ on the left. He exhibited decreased sensation to touch on
the right lateral and anterior thigh.    Examination also revealed no spinous process
tenderness, no evidence of muscle spasm, negative straight leg raising, and full strength of
5/5 in all extremities. He was prescribed Gabapentin, Zofran, Flexeril, Mobic, and a
Medrol Dosepak, and referred for further workup. In addition to newly prescribed

                                             3
Case: 4:19-cv-03154-DDN Doc. #: 14 Filed: 06/29/20 Page: 4 of 12 PageID #: 759




medications, Dr. Meyer encouraged plaintiff to do at least 30 minutes of aerobic exercise
a day. (Tr. 584-88.)
      Plaintiff saw Thomas J. Malbrough, M.D., on February 5, 2018, for an initial
evaluation of low back pain. He reported that his pain had worsened over the past year and
that Gabapentin provided some pain relief. He described his pain as throbbing, shooting,
stabbing, burning, numbing, aching, sharp, and tender. Pain was exacerbated with sitting,
standing, walking, bending, straining, and lifting. On examination, he exhibited mild right
lumbar tenderness and slight paraspinal myofascial tension. He was tender to palpation
with guarding over the right lower quadrant of the abdomen. He had a normal gait, no
edema, fully intact lower extremity strength and sensation, symmetric reflexes, and
negative straight leg raise. Dr. Malbrough reviewed an MRI dated May 3, 2013, which
showed mild flattening at L3-L4 and L4-L5. He noted it did not reveal any stenosis or disc
herniations in the lumbar spine and provided no evidence of explanation for plaintiff’s
symptoms. On February 9, 2018, he received a right ilioinguinal nerve block for nerve
entrapment. (Tr. 664-70.)
      On February 19, 2018, plaintiff saw Dr. Meyer and requested a referral to a general
surgeon for his ilioinguinal nerve entrapment. He reported doing better on Gabapentin, but
was not taking Flexeril, a muscle relaxant, because it made him feel groggy. His exam was
normal. Dr. Meyer noted he appeared well and in no distress. His Gabapentin was
increased and Norco was added for breakthrough pain. (Tr. 606.)
      Plaintiff saw Dr. Meyer again on March 19, 2018. He had increased right groin
pain, pain in the right lower quadrant of the abdomen, and right lower back pain. He
reported nightmares with Gabapentin. Examination was normal and he appeared well,
alert, and in no distress. He was to continue on current medications. (Tr. 620-22.)
      On April 16, 2018, plaintiff saw Dr. Meyer for complaints of abdominal pain. He
reported that surgery was denied because the insurance company wanted him to try
injections. He complained of consistent pain, and pain with walking or other activities.
Examination was normal and he was to continue on his medications. (Tr. 634-35.)
                                            4
Case: 4:19-cv-03154-DDN Doc. #: 14 Filed: 06/29/20 Page: 5 of 12 PageID #: 760




       On May 23, 2018, he underwent resection surgery for and burial of the ilioinguinal
nerve and neuroma. (Tr. 575.) He saw Dr. Meyer on July 17, 2018 for follow-up and
reported his pain was much improved since surgery and that he was able to exercise and
be much more active. His exam was normal and he was no longer taking Gabapentin or
Norco. Dr. Meyer believed his inguinal nerve neuralgia was “resolved.” (Tr. 652-53.)
       ALJ Hearing

       On March 12, 2019, plaintiff appeared and testified to the following at a hearing
before an ALJ. (Tr. 24-50.) His pain has improved since surgery. Although he received
injections in his back, his doctors ultimately determined that his pain was caused by an
entrapped ilioinguinal nerve. Currently, he only feels stiffness in neck, shoulders, arms
and hands, and he has learned techniques such as stretching exercises to keep everything
“at bay.” Prior to surgery, it was difficult for him to take care of his two children, both
under age 6, and do simple things. (Tr. 24-33.)
       He returned to work at the end of July or early August 2018. However, he was let
go due to an allergic reaction to chemicals he was working around. Prior to surgery, he
had difficulty sleeping, lifting, standing, walking, sitting, and driving. He could stand for
about twenty minutes. He could sit about five or ten minutes, but was constantly moving
and adjusting. He could lift about five to ten pounds. He would have good days and bad
days, but even on good days he had to be careful about what he did. He did not consider
himself disabled as of the date of the hearing, and did not consider himself disabled since
his surgery. (Tr. 33-37.)
       A vocational expert (VE) also testified at the hearing. (Tr. 41-49.) Plaintiff has past
relevant work as a retail manager, sales representative and facility attendant at a gym,
assistant manager at a gym, and pest control technician. The ALJ asked the VE to consider
a hypothetical individual limited by what he would later find to be plaintiff’s residual
functional capacity (RFC). The VE testified that plaintiff could perform his past work as
a sales representative and facility attendant and as an assistant manager as generally
performed. He could also perform other work in the national economy, including sub-
                                              5
Case: 4:19-cv-03154-DDN Doc. #: 14 Filed: 06/29/20 Page: 6 of 12 PageID #: 761




assembler and office helper. If further limited to sedentary work, he could perform the
jobs of addresser and document preparer. If he missed half a day for three days per week,
or was off task 15% of the day, he would be unable to work. (Tr. 43-47.)
                             III. DECISION OF THE ALJ

       On August 8, 2017, the ALJ issued a decision finding that plaintiff was not disabled.
(Tr. 10-21.) At Step One, the ALJ found that plaintiff had engaged in substantial gainful
activity from the third quarter of 2018 through early 2019, but there had been a continuous
period of 12 months during which plaintiff did not engage in substantial gainful activity.
At Step Two, the ALJ found plaintiff had severe impairments that included cervical and
thoracic spine inflammation, and lumbar degenerative joint disease with radiculopathy
with neuritis and without sciatica. At Step Three, the ALJ found plaintiff did not have an
impairment or combination of impairments that met or medically equaled the severity of
an impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 12-14.)
       The ALJ concluded plaintiff retained the RFC to perform a range of “light” work as
defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b), except lifting and carrying were
limited to 10 pounds frequently and 20 pounds occasionally. Standing and walking were
limited to four hours in an eight-hour workday and two hours at any one time. Reaching
bilaterally was limited to frequent, except that reaching above the head was limited to
occasional. Postural activities could be performed occasionally, with no kneeling or
crawling. He cannot climb ropes, ladders, or scaffolds. Climbing ramps or stairs was
limited to occasional. He cannot stand on vibrating surfaces or use air or vibrating tools.
Sitting was limited to six hours in an eight-hour day and two hours at any one time. While
seated he would require the ability to shift at will from side to side and can remain on task
while seated. He would require an opportunity to stand and stretch in place at the
workstation and could remain on task while stretching which will last no more than two
minutes. Afterwards he could return to his seated position or to a standing position as the
job requires. (Tr. 14.)

                                             6
Case: 4:19-cv-03154-DDN Doc. #: 14 Filed: 06/29/20 Page: 7 of 12 PageID #: 762




       Based on this RFC and the testimony of the VE, at Step Four, the ALJ found plaintiff
could perform his past relevant work as a sales representative and assistant manager as
generally performed. The ALJ made an alternative finding at Step Five, finding jobs that
exist in significant numbers in the national economy that plaintiff could perform, including
sub assembler and office helper. Accordingly, the ALJ found plaintiff was not disabled
under the Act. (Tr. 17-18.)
                        IV. GENERAL LEGAL PRINCIPLES

       The Court’s role on judicial review of the Commissioner’s decision is to determine
whether the Commissioner’s findings apply the relevant legal standards to facts that are
supported by substantial evidence in the record as a whole. Pate-Fires v. Astrue, 564 F.3d
935, 942 (8th Cir. 2009). “Substantial evidence is less than a preponderance, but is enough
that a reasonable mind would find it adequate to support the Commissioner’s conclusion.”
Id. In determining whether the evidence is substantial, the court considers evidence that
both supports and detracts from the Commissioner's decision. Id. As long as substantial
evidence supports the decision, the Court may not reverse it merely because substantial
evidence exists in the record that would support a contrary outcome or because the Court
would have decided the case differently. See Krogmeier v. Barnhart, 294 F.3d 1019, 1022
(8th Cir. 2002).
       To be entitled to disability benefits, a claimant must prove he is unable to perform
any substantial gainful activity due to a medically determinable physical or mental
impairment that would either result in death or which has lasted or could be expected to
last for at least twelve continuous months. 42 U.S.C. §§ 423(a)(1)(D), (d)(1)(A); Pate-
Fires, 564 F.3d at 942. A five-step regulatory framework is used to determine whether an
individual is disabled. 20 C.F.R. § 404.1520(a)(4); see also Bowen v. Yuckert, 482 U.S.
137, 140-42 (1987) (describing five-step process).
       Steps One through Three require the claimant to prove: (1) he is not currently
engaged in substantial gainful activity; (2) he suffers from a severe impairment; and (3) his
condition meets or equals a listed impairment. 20 C.F.R. § 404.1520(a)(4)(i)-(iii). If the
                                             7
Case: 4:19-cv-03154-DDN Doc. #: 14 Filed: 06/29/20 Page: 8 of 12 PageID #: 763




claimant does not suffer from a listed impairment or its equivalent, the Commissioner’s
analysis proceeds to Steps Four and Five. Step Four requires the Commissioner to consider
whether the claimant retains the RFC to perform past relevant work (PRW). Id. §
404.1520(a)(4)(iv). The claimant bears the burden of demonstrating he is no longer able
to return to his past relevant work. Pate-Fires, 564 F.3d at 942. If the Commissioner
determines the claimant cannot return to his PRW, the burden shifts to the Commissioner
at Step Five to show the claimant retains the RFC to perform other work that exists in
significant numbers in the national economy. Id.; 20 C.F.R. § 404.1520(a)(4)(v).
                                   V. DISCUSSION

       Plaintiff argues the ALJ’s RFC determination is not supported by substantial
evidence because he rejected the only opinion of record and determined the RFC based on
his own lay opinion of the evidence. He argues the ALJ mischaracterized the record by
stating that Dr. Nepute’s treatment records did not contain formal examinations and
showed only reduced range of motion. He argues the ALJ’s mischaracterization of Dr.
Nepute’s treatment notes renders his analysis of Dr. Nepute’s opinion unsupported by
substantial evidence.   He argues that even assuming the Court concludes the ALJ
appropriately rejected Dr. Nepute’s opinion, the decision is still not supported by
substantial evidence, as there are no opinions in the record to support the ALJ’s RFC. This
Court disagrees.
       Plaintiff applied for benefits after March 27, 2017, and therefore the ALJ applied
the new set of regulations for evaluating medical evidence. See Revisions to Rules
Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844 (Jan. 18, 2017)
(technical errors corrected by 82 Fed. Reg. 15,132 (Mar. 27, 2017)).           The revised
regulations redefine how evidence is categorized, including “medical opinion” and “other
medical evidence,” and how an ALJ will consider these categories of evidence in making
the RFC determination. See 20 C.F.R. §§ 404.1513(a), 404.1520c, 416.913(a), 416.920c.
       The new rules provide that adjudicators will evaluate all medical opinions and
findings using the factors delineated in the new regulations. Supportability and consistency
                                             8
Case: 4:19-cv-03154-DDN Doc. #: 14 Filed: 06/29/20 Page: 9 of 12 PageID #: 764




are the most important factors and their application must be explained. Other factors which
“will be considered” and about which adjudicators “may but are not required to explain”
are the medical source’s “treatment relationship” with the claimant, including the length,
frequency, purpose and extent of the treating relationship and whether the source has an
examining (as opposed to non-examining) relationship with the claimant; specialization;
and “other factors” such as whether the source has familiarity with other evidence in the
claim or understanding of the SSA disability program’s policies and evidentiary
requirements. See 20 C.F.R. §§ 404.1520c(b), (c), 416.920c(b), (c) (2017).
      Under the new regulations, a “medical opinion” is a statement from a medical source
about what an individual can still do despite his impairments, and includes limitations or
restrictions about the ability to perform physical, mental, sensory, and/or environmental
demands of work. 20 C.F.R. §§ 404.1513(a)(2), 416.913(a)(2). A medical opinion does
not include judgments about the nature and severity of an individual’s impairments,
medical history, clinical findings, diagnosis, response to prescribed treatment, or
prognosis. 20 C.F.R. §§ 404.1513(a)(3), 416.913(a)(3).
      Here, the ALJ found Dr. Nepute’s opinion not persuasive because it was not
supported by Dr. Nepute’s own treatment records or consistent with other record evidence.
(Tr. 16.) With respect to supportability, the ALJ noted what he believed was a rather
limited scope of Dr. Nepute’s examinations and findings that were expressed in a very
broad manner. (Tr. 16.) The ALJ also noted that Dr. Nepute’s records were inconsistent
with other record evidence before and after Dr. Nepute’s opinion, which document more
detailed physical and mental examinations with few abnormalities. (Tr. 16, 567-68, 580,
584-88, 605-07, 634-35, 653, 658, 666-70.)
       In formulating plaintiff's RFC, the ALJ discussed plaintiff’s alleged symptoms and
limitations, as well as Dr. Nepute’s records, which the ALJ stated “describe inflammation,
muscle spasm, and restricted range of motion in his cervical and thoracic spine, but little
else.” (Tr. 15-16.) The ALJ then discussed diagnostic studies and records from other
providers dated prior to and after Dr. Nepute’s records, which he believed contained more
                                             9
Case: 4:19-cv-03154-DDN Doc. #: 14 Filed: 06/29/20 Page: 10 of 12 PageID #: 765




specific details about clinical findings. These included the MRI of plaintiff’s lumbar spine,
lumbar facet injections and nerve block, and nerve entrapment surgery. He noted that
plaintiff could still perform his activities of daily living such as personal care and caring
for his young child, even before his surgery. (Tr. 15-16.) In light of the above, this Court
concludes the ALJ did not mischaracterize Dr. Nepute’s records. See Cline v. Colvin, 771
F.3d 1098, 1103 (8th Cir. 2014) (ALJ’s job is to resolve conflicts in the evidence).
        As the ALJ noted, Dr. Nepute’s chiropractic records contain descriptions of pain,
spasm, some restricted range of motion, and inflammation in the context of examinations
of plaintiff’s spine and shoulder, but they do not provide evidence of a more complete
picture of plaintiff’s health. (Tr. 317-409.) The ALJ cited other record evidence that
provided more complete examinations of plaintiff’s body systems which the ALJ noted
showed few deficits and no evidence of distress. (Tr. 15-16, 568, 587, 606, 621, 634-35,
653, 666-67, 669-70.) The ALJ noted these exams showed moderate pain on one occasion
(Tr. 587), normal gait and station (Tr. 568, 666, 669), some reduced range of motion at
times (Tr. 587), full range of motion at other times (Tr. 568, 669-70), normal sensation or
mildly reduced sensation (Tr. 568, 587, 653, 666), normal psychiatric exams (Tr. 568, 587,
666), mild tenderness to palpation (Tr. 587, 666, 670), intact reflexes (Tr. 587, 666),
negative straight leg raises (Tr. 587, 666), full strength in the lower extremities (Tr. 666),
normal neurological exams (Tr. 606, 621, 635, 653), and no edema in the extremities. (Tr.
587.)
        When reading the decision in its entirety, instead of merely reading the paragraph
concerning Dr. Nepute in isolation, the decision demonstrates the ALJ properly considered
the record evidence as a whole in evaluating Dr. Nepute’s opinion. See Toland v. Colvin,
761 F.3d 931, 935-36 (8th Cir. 2014) (When a medical source includes limitations in an
opinion that are not reflected in treatment notes or medical records, it undermines that
opinion and supports the ALJ’s finding that it is not persuasive.) This Court agrees with
the ALJ’s conclusion that Dr. Nepute’s opinion is not supported by his own records or
consistent with the remainder of the record.
                                               10
Case: 4:19-cv-03154-DDN Doc. #: 14 Filed: 06/29/20 Page: 11 of 12 PageID #: 766




       Plaintiff argues in the alternative that even if the Court finds the ALJ properly
evaluated Dr. Nepute’s opinion, the RFC is not supported by substantial evidence because
the record does not contain any opinions to support it. He argues the ALJ relied on his
own lay interpretation of the evidence without any explanation of how the evidence
supports the finding. Plaintiff is incorrect.
       Because RFC is a medical question, an ALJ’s assessment of it must be supported
by some medical evidence of the claimant’s ability to function in the workplace. Liner v.
Colvin, 815 F.3d 437, 438 (8th Cir. 2016). However, there is no requirement than an RFC
finding be supported by a specific medical opinion. Hensley v. Colvin, 829 F.3d 926, 932
(8th Cir. 2016); Myers v. Colvin, 721 F.3d 521, 526-27 (8th Cir. 2013); Perks v. Astrue,
687 F.3d 1086, 1092-93 (8th Cir. 2012). Further, the Eighth Circuit has held that an RFC
finding is supported by substantial evidence when the evidence of record reveals largely
mild or normal findings. Cf. Steed v. Astrue, 524 F.3d 872, 875-76 (8th Cir. 2008)
(upholding ALJ’s finding that plaintiff could perform light work based on largely mild or
normal objective findings, despite the fact that the medical evidence was “silent” with
regard to work-related restrictions).
       Here, the ALJ included a discussion with specific citations to the record evidence
documenting consideration of the relevant evidence in support of the RFC finding (Tr. 13-
16.) This includes evaluation of plaintiff’s alleged symptoms (nonmedical evidence) along
with evaluation of allegations, treatment history, clinical observations, diagnostic findings,
and medical opinions (medical evidence), as required by agency regulations (Tr. 13-16).
See 20 C.F.R. §§ 404.1545, 416.945; see also Social Security Ruling (SSR) 96-8p, 1996
WL 374184, at *7 (July 2, 1996). The Court reviews the record “to ensure that an ALJ
[did] not disregard evidence or ignore potential limitations, but [does] not require an ALJ
to mechanically list and reject every possible limitation.” Nash v. Comm'r, Soc. Sec.
Admin., 907 F.3d 1086, 1090-91 (8th Cir. 2018) (citations omitted).
       As noted above, in making the RFC finding, the ALJ properly considered all of the
relevant evidence. This evidence provides support for the ALJ’s RFC finding for a
                                                11
Case: 4:19-cv-03154-DDN Doc. #: 14 Filed: 06/29/20 Page: 12 of 12 PageID #: 767




significantly reduced range of light work. (Tr. 13-16.) This is what the ALJ is required to
do when making an RFC finding. See Myers, 721 F.3d at 527 (“The Commissioner must
determine a claimant's RFC based on all of the relevant evidence, including the medical
records, observations of treating physicians and others, and an individual's own description
of [his] limitations.”). The ALJ discussed plaintiff’s alleged symptoms and limitations,
including pain, activities of daily living, work history, and medication. (Tr. 13-16.) The
ALJ also documented consideration of records from Dr. Nepute that provided general
descriptions of findings, and other medical evidence from multiple providers that indicated
few mild abnormalities (Tr. 15-16, 568, 587, 606, 621, 634-35, 653, 666-67, 669-70.) The
ALJ cited to specific evidence in the record indicating largely mild findings, which
supports his RFC finding and shows the ALJ adequately considered the record as a whole.
Although the ALJ did not discuss every piece of evidence in support of his RFC finding,
the ALJ is not required to do so. See Nash, 907 F.3d at 1090-91; Hensley, 829 F.3d at 932.


                                     VI. CONCLUSION

       For the reasons set forth above, the decision of the Commissioner of Social Security
is affirmed. An appropriate Judgment Order is issued herewith.




                                          _____                      ____
                                          DAVID D. NOCE
                                          UNITED STATES MAGISTRATE JUDGE
Dated this 29th day of June, 2020.




                                            12
